Citation Nr: 0329814	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  96-29 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
eye injury.

2.  Entitlement to service connection for traumatic arthritis 
of the low back.

3.  Entitlement to service connection for peripheral 
neuropathy due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision that, among 
other things, denied a claim of entitlement to service 
connection for traumatic arthritis of the low back.  The 
veteran testified at a hearing at the RO in September 1997.  
The Board remanded the issue for additional development in 
July 1999, February 2001, and June 2003.

This matter is also before the Board on appeal from a 
November 2002 rating decision by the RO that denied a claim 
of entitlement to service connection for peripheral 
neuropathy due to herbicide exposure.  The veteran was 
notified of the action by a letter in December 2002.  The 
Board remanded this issue for additional development in June 
2003.

Finally, this matter is before the Board on appeal from a 
January 2003 rating decision by the RO that denied an 
application to reopen a previously denied claim of 
entitlement to service connection for residuals of a left eye 
injury, including loss of visual acuity.  In this regard, it 
should be noted that the claim of service connection for a 
laceration scar above the left eye was granted by the Board 
in February 2001; therefore, the current issue is limited to 
that of residuals of injury affecting the left eye itself.  
In June 2003, the Board granted the veteran's application to 
reopen a claim of service connection for residuals of a left 
eye injury and remanded the issue for additional development.  

The Board also notes that the veteran's representative 
submitted additional evidence on behalf of the veteran.  The 
evidence was received at the Board in September 2003, along 
with a waiver of consideration by the agency of original 
jurisdiction.  Accordingly, it will be considered by the 
Board in its appellate review.  38 C.F.R. § 20.1304(c) 
(2003).


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
This law is applicable to all claims filed on or after the 
date of enactment of the VCAA - November 9, 2000 - or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); VAOPGCPREC 11-00.  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which information or evidence, if any, 
the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

In the instant case, the Board finds that a remand is 
required for several reasons.  First, it appears that there 
may be certain medical records that should be associated with 
the claims files.  When the veteran filed his initial claim 
of service connection for an eye injury in December 1982, he 
noted that he had received treatment following service at a 
VA Hospital in Columbia, South Carolina and was currently 
seeking treatment at the VA Clinic in Greenville, South 
Carolina.  Despite the Board's request in its June 2003 
Remand, a review of the record reveals that these records 
have neither been requested nor associated with the claims 
files.  As these VA records may be pertinent to the veteran's 
claim, an effort should be made to obtain them.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Consequently, because of 
the need to ensure that all potentially relevant VA records 
are made part of the claims files, a remand is required.  Id.

Second, it appears that the veteran may have received 
treatment at a VA Hospital shortly after being released from 
service in August 1969.  The veteran submitted numerous lay 
statements, which were received in 2003, claiming that the 
veteran had gone to VA for treatment for his low back 
problems.  A review of the record reveals that these records 
have not been associated with the claims files.  Given that 
such VA records may be pertinent to the veteran's claim of 
service connection for traumatic arthritis of the low back, 
an effort should be made to obtain them.  Bell, supra.

Third, the Board finds that further development of the 
medical opinion evidence is appropriate.  This is so because 
it remains unclear whether the veteran has peripheral 
neuropathy as a result of herbicide exposure in service.  In 
this regard, the Board notes that, when the case was last 
before it in June 2003, the record contained a March 2002 VA 
outpatient treatment record reflecting a diagnosis of 
peripheral neuropathy (Agent Orange Exposure).  A VA 
examination was necessary to obtain a medical nexus opinion 
to clarify whether the veteran had peripheral neuropathy as a 
result of herbicide exposure.  Given the absence in the 
record of such a medical nexus opinion, the Board found that 
a remand was required to obtain one.  38 C.F.R. § 19.9.  

Despite acquiring a VA examination in July 2003 pursuant to 
the Board's June 2003 Remand, the claims files should be 
forwarded to the examiner who conducted the July 2003 VA 
peripheral nerves examination to clarify the opinion 
provided.  This is so because, as noted above, the record 
contains a March 2002 VA diagnosis of peripheral neuropathy 
(Agent Orange Exposure), yet the July 2003 VA examiner 
curiously stated that the record contained no such suggestion 
of peripheral neuropathy.  In the instant case, the Board 
finds that another medical opinion or complete VA examination 
would be helpful to clarify the nature and etiology of any 
peripheral neuropathy disability, and would be instructive 
with regard to the appropriate disposition of this claim.  

Finally, the Board finds that further development of the 
medical opinion evidence is appropriate because it remains 
unclear whether the veteran has a left eye disability, other 
than the laceration scar already service connected, that is 
related to military service.  In the instant case, the Board 
finds that a VA medical opinion would be helpful to clarify 
the nature and etiology of the veteran's claimed left eye 
disability, and would be instructive with regard to the 
appropriate disposition of this claim.  

For the reasons set out above, the Board will remand this 
case for compliance with the duty-to-assist provisions 
contained in the VCAA and to ensure the appellant has had 
full due process of law with respect to each claim.  

1.  The RO must review the claims files 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied, to the extent required by law.  
See Quartuccio, supra.  The veteran 
should be specifically told of the 
information or evidence he should submit, 
if any, and of the information or 
evidence that VA will yet obtain with 
respect to his claims for service 
connection.  38 U.S.C.A. § 5103(a) (West 
2002).  He should also be told of the 
period for response as set forth in 
38 U.S.C.A. § 5103(b) (West 2002).

2.  The RO should ensure that all 
pertinent records of private or VA 
treatment are procured for review, 
including copies of all treatment 
records, specifically including any 
medical treatment records reflecting 
treatment for the veteran's left eye and 
low back from the VA Medical Center in 
Columbia, South Carolina, and the VA 
Clinic in Greenville, South Carolina, 
from August 1969 through December 1994.  
Any nerve conduction study or 
electromyogram performed as a result of 
the July 2003 examiner's recommendation 
for testing should be obtained.  The RO 
should assist the veteran in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  The RO should forward the claims 
files to the examiner who conducted the 
VA peripheral nerves examination in July 
2003.  The claims files, along with all 
additional evidence obtained pursuant to 
the instructions above, must be made 
available to and reviewed by the 
examiner.  The examination report is to 
reflect that such a review of the claims 
files was made.  

The July 2003 VA examiner should 
note the veteran's post-service 
March 2002 VA outpatient treatment 
record reflecting a diagnosis of 
peripheral neuropathy (Agent Orange 
Exposure).  After reviewing the 
claims files and the July 2003 VA 
examination report, the examiner 
should provide an opinion as to the 
medical probabilities that any 
currently diagnosed peripheral 
neuropathy originated in, or is 
otherwise traceable to, military 
service.  (The examiner should note 
that it may be presumed that the 
veteran was exposed to herbicide 
agents while serving in Vietnam.  
38 U.S.C.A. § 1116(f) (West 2002).)  
In providing an opinion, the 
examiner should point to specific 
findings and/or medical authority to 
explain why his opinion differed 
from the March 2002 VA outpatient 
treatment record and/or the July 
2003 VA opinion already of record.  

4.  If the examiner who conducted the 
July 2003 VA peripheral nerves 
examination is not available to review 
the claims files, the RO should schedule 
the veteran for a VA examination to 
determine the nature and etiology of any 
currently diagnosed peripheral 
neuropathy.  The claims files, along with 
all additional evidence obtained pursuant 
to the instructions above, must be made 
available to and reviewed by the 
examiner.  The examination report is to 
reflect that such a review of the claims 
files was made.  

The examiner should determine 
whether the veteran suffers from 
peripheral neuropathy.  The examiner 
should determine the correct 
diagnosis(es) and provide an opinion 
as to the medical probabilities that 
any currently diagnosed peripheral 
neuropathy originated in, or is 
otherwise traceable to, military 
service.  (The examiner should note 
that it may be presumed that the 
veteran was exposed to herbicide 
agents while serving in Vietnam.  
38 U.S.C.A. § 1116(f) (West 2002).  
The examiner should also note the 
veteran's post-service March 2002 VA 
outpatient treatment record 
reflecting a diagnosis of peripheral 
neuropathy (Agent Orange Exposure) 
and July 2003 VA examination report 
reflecting no evidence of peripheral 
neuropathy.)  If the examiner 
provides an opinion that is contrary 
to one already of record, the 
examiner should point to specific 
findings and/or medical authority to 
explain why his or her opinion 
differs from the opinion(s) already 
of record.  

5.  The RO should arrange for a VA eye 
examination to determine whether the 
veteran has any residuals from a left eye 
injury in service.  The claims files, 
along with all additional evidence 
obtained pursuant to the instructions 
above, must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect that 
such a review of the claims files was 
made.  

The examiner should determine 
whether the veteran suffers from any 
residuals of a left eye injury in 
service other than a laceration 
scar.  The examiner should obtain a 
detailed history from the veteran 
about his left eye injury in 
service.  The examiner should 
determine the correct diagnosis(es) 
and provide an opinion as to the 
medical probabilities that any 
currently diagnosed left eye 
disability originated in, or is 
otherwise traceable to, military 
service, including the medical 
probabilities that any such 
disability is due to an injury in 
service.  (The examiner should note 
that the record contains a service 
department message prepared in 
November 1968 reflecting that the 
veteran was wounded in action when 
his vessel struck a land mine during 
a routine cargo shuttle, and that he 
had sustained a laceration about the 
left eye.  The examiner should also 
note the following notations in the 
veteran's post-service records:  
January 2000 VA assessments of early 
cataracts of both eyes, 
dermatochalasis of both eyes, dry 
eyes, and left upper lid/brow scar 
sustained from shrapnel in 1968.)  

6.  The RO should ensure that the 
examination reports requested above 
comply with this remand, especially with 
respect to the instructions to provide 
medical opinions.  If any report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

7.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

8.  After complying with the notice and 
duty-to-assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), the RO should re-
adjudicate the veteran's claims.  If any 
benefit sought is denied, a SSOC should 
be issued.  The SSOC should contain, 
among other things, a summary of the 
evidence received since the August 2003 
SSOC was issued, as well as the citation 
to 38 C.F.R. § 3.159.  38 C.F.R. § 19.31 
(2003).  The veteran and his 
representative should be afforded an 
opportunity to respond.

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2003), if applicable, the case should 
be returned to the Board.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

